DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-14, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,203,298. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7, 9-14, 16 and 18 are anticipated by claims 1-6 in US 11203298.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 15 and 17, the limitations “the display member is a jewel display member” and “the display member further comprises a light source that illuminates” render the claims indefinite in the Examiner’s position.  Claims 15 and 17 depend from claim 11 which stipulates that the display member “has a truncated shape” as discussed in Line 15.  Applicant’s specification refers to three different display members in a truncated display member, jewel display member, a light display member.   Applicant only refers to one display member being truncated and does not link these display members in a combination (i.e. the truncated display with a jewel or the truncated display with a light).  Therefore, it is unclear what the Applicant intends to be claiming in this instance.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Powers US 5074508 (hereinafter Powers) in view of Pizzirusso US 6530548 (hereinafter Pizzirusso).
Re. Cl. 1, Powers discloses: A novelty display assembly (Fig. 3) for displaying indicia (see Fig. 4, as displaying the hat which can include indicia such as logos, writing, designs, etc.), comprising: a display body (60 Fig. 3) comprising an upper portion (62, 64 Fig. 3) and a lower portion (50, Fig. 3), wherein the upper and lower portions are connected to form a T-shaped structure (see Fig. 3); wherein the upper portion has an elongate structure with an upward facing surface (see Fig. 3, surface with 64 on it) and a downward facing surface (see Fig. 3, surface where 50 protrudes), the elongate structure defined by a longitudinal axis and a lateral axis (see Fig. 3, length and width of 40), the upward facing surface being configured for mounting to an object (see Fig. 4); wherein the lower portion protrudes outward from the downward facing surface of the upper portion via a vertical axis (see Fig. 3), the lower portion comprising a first face (right face of 50, Fig. 2-3 where 40 contacts), a second face opposite the first face (left face of 50, Fig. 2-3 where 54 is located), and a cavity (opening through 50 where 52 passes and 54, Fig. 2-3) having an open end on the first face (see Fig. 2-3, to enable 52 to pass) and an end defined by a cylindrical threaded cavity body protruding from the second face about the lateral axis (see Fig. 2-3, created by interior thread of wing nut 54); and a display member (52 and 22, Fig. 2-3) comprising a reciprocal threaded member (52, Fig. 2-3) on a first end configured to be inserted into the open end of the cavity on the first face and rotatably secured to the threaded cavity body (see Fig. 3), and a second end opposite the first end having a surface configured to display the indicia (see Fig. 2, end 28, end 28 is configured to display indicia either on a hat as shown, or having the surface painted, written on or otherwise supporting indicia).
Re. Cl. 3, Powers discloses: the upward facing surface of the upper portion is substantially covered with double-sided tape (see 64, Fig. 3).
Re. Cl. 4, Powers discloses: the upward facing surface of the upper portion comprises double-sided tape for mounting to the object (see 64, Fig. 3).
Re. Cl. 5, Powers discloses: the upward facing surface of the upper portion is securable to a bottom surface of a side-view mirror of a motor vehicle (see Fig. 3, by having adhesive 64 thereon, the upward facing surface is capable of being used in the claimed intended use).
Re. Cl. 7, Powers discloses: the surface configured to display the indicia surface faces forward or rearward with respect to a longitudinal axis of the motor vehicle (see Fig. 4, the surface of 28 is capable of being oriented in the claimed intended use).
Re. Cl. 9, Powers discloses: the indicia is capable of personalized customization (see Fig. 3, the device is capable of having personalized customization on it by painting or supporting a particular hat, i.e. a sports team).
Re. Cl. 1, Powers does not disclose that the end is a closed end defined by the cylindrical threaded cavity body protruding from the second face about the lateral axis.  Pizzirusso discloses a display hanger (Fig. 1) which includes a display body (12, Fig. 1) which has a through opening (12b, Fig. 1) for receiving a display member (20, Fig. 1). Re. Cl. 1, Pizzirusso discloses the cavity having a closed end defined by a cylindrical threaded cavity body protruding from the second face about the lateral axis (see closed end of 22 as shown in Fig. 1-2 and 4); the reciprocal member is threaded and rotatably secured to the threaded cavity (see Fig. 1-2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wing nut of Powers with the ball of Pizzirusso since it has been held to substitute known equivalents to achieve predictable results. In this instance, the wing nut of Powers and the threaded ball of Pizzarusso are equivalent manners of securing to threaded members and the predictable result would be to secure the display member to the display member. KSR Int’l Co. V. Teleflex Inc. 550 U.S. , 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Pizzarusso as applied to claims 1, 3-5, 7 and 9 above, and further in view of Burnstein US 2009/0136905 (hereinafter Burnstein).
Re. Cl. 6, Powers discloses that the display member supports a hat (see Fig. 4) but does not disclose the display member displays jewels.  Burnstein discloses that it is known to adorn hats with jewels (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Powers device to support a hat with jewels on it (therefore having the Powers display member being a “jewel display member”) as disclosed by Burnstein to enable the user to improve or customize the interior of their automobile.
Claims 1, 8, 10, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 5611510 (hereinafter Yamamoto) in view of Pizzirusso.
Re. Cl. 1, Yamamoto discloses: A novelty display assembly (Fig. 3) for displaying indicia (see Fig. 3, as displaying 1), comprising: a display body (4-5, Fig. 3) comprising an upper portion (4, Fig. 3) and a lower portion (5, Fig. 3), wherein the upper and lower portions are connected to form a T-shaped structure (see Fig. 2); wherein the upper portion has an elongate structure with an upward facing surface (see Fig. 1, surface with 3 on it) and a downward facing surface (see Fig. 3, surface where 5 protrudes), the elongate structure defined by a longitudinal axis and a lateral axis (see Fig. 3, length and width of 4), the upward facing surface being configured for mounting to an object (see Fig. 1, via 3); wherein the lower portion protrudes outward from the downward facing surface of the upper portion via a vertical axis (see Fig. 3), the lower portion comprising a first face (left face of 5, Fig. 2-3 where 6 contacts), a second face opposite the first face (right face of 5, Fig. 2-3 where 10 is located), and a cavity (opening through 13, 12 and 14 where 16 passes, Fig. 2-3) having an open end on the first face (see Fig. 12, 13, to enable 16 to pass) and an end defined by a cylindrical threaded cavity body protruding from the second face about the lateral axis (see Fig. 3, created by interior thread of 14 on nut 10); and a display member (1 and 16s, Fig. 2-3) comprising a reciprocal threaded member (16, Fig. 2-3) on a first end (2, Fig. 3) configured to be inserted into the open end of the cavity on the first face and rotatably secured to the threaded cavity body (see Fig. 1-2), and a second end opposite the first end having a surface configured to display the indicia (see Fig. 3, lower end of 1 is configured to display indicia by being painted, written on, having stickers or otherwise decorated).
Re. Cl. 8, Yamamoto discloses: the display member further comprises a light source that illuminates (see 1, Fig. 3).
Re. Cl. 10, Yamamoto discloses: A novelty display assembly for displaying indicia (Fig. 1), comprising: a display body (4-5, Fig. 3) comprising an upper portion (4, Fig. 3) and a lower portion (5, Fig. 3), wherein the upper and lower portions are connected to form a T-shaped structure (see Fig. 2); wherein the upper portion has an elongate structure with an upward facing surface (top of 4 with 3 on it, Fig. 1) and a downward facing surface (bottom of 4 with 5 on it, Fig. 1), the elongate structure defined by a longitudinal axis and a lateral axis (see Fig. 3, length and width of 4), the upward facing surface being configured for mounting to an object (see Fig. 1, by having 3 on it); wherein the lower portion protrudes outward from the downward facing surface of the upper portion via a vertical axis (see Fig. 1-3), the lower portion comprising a first face (left face of 5, Fig. 2-3 where 6 contacts), a second face opposite the first face (right face of 5, Fig. 2-3 where 10 is located), and a cavity (opening through 13, 12 and 14 where 16 passes, Fig. 2-3) having an open end on the first face (see 12, Fig. 3) and an end defined by a cylindrical threaded cavity body protruding from the second face about the lateral axis (see Fig. 3, created by interior thread of 14 on nut 10); and a display member (1 and 16s, Fig. 3) comprising a reciprocal threaded member (16, Fig. 3) on a first end configured to be inserted into the open end of the cavity on the first face and rotatably secured to the threaded cavity body (see Fig. 1-2), and a second end opposite the first end having a surface configured to display the indicia (see Fig. 3, lower end of 1 is configured to display indicia by being painted, written on, having stickers or otherwise decorated); wherein the display member has a truncated shape (see Fig. 3, the portions 2 have a truncated shape since they don’t form a point and has a rounded top), wherein the first end comprises the reciprocal threaded member protruding from a base of the truncated display member (see Fig. 1-3, 16 projects through 2 as shown).
Re. Cl. 14, Yamamoto discloses: the upward facing surface of the upper portion is securable to a bottom surface of a side-view mirror of a motor vehicle (see Fig. 1, capable of being used in the claimed intended use by 3).
Re. Cl. 16, Yamamoto discloses: the surface configured to display the indicia surface faces forward or rearward with respect to a longitudinal axis of the motor vehicle (see Fig. 1-3, the lower surface of 1 is capable of facing the direction by orienting 4 relative to a motor vehicle). 
Re. Cl. 17, Yamamoto discloses: the display member further comprises a light source that illuminates (see 1, Fig. 3).
Re. Cl. 18, Yamamoto discloses: the indicia is capable of personalized customization (see Fig. 3, the device is capable of having personalized customization on it by painting or placing a particular sticker on 1).
Re. Cls. 1 and 10, Yamamoto does not disclose that the end is a closed end defined by the cylindrical threaded cavity body protruding from the second face about the lateral axis.  Pizzirusso discloses a display hanger (Fig. 1) which includes a display body (12, Fig. 1) which has a through opening (12b, Fig. 1) for receiving a display member (20, Fig. 1). Re. Cl. 1, Pizzirusso discloses the cavity having a closed end defined by a cylindrical threaded cavity body protruding from the second face about the lateral axis (see closed end of 22 as shown in Fig. 1-2 and 4); the reciprocal member is threaded and rotatably secured to the threaded cavity (see Fig. 1-2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nut of Yamamoto to have a closed end as disclosed by Pizzirusso to prevent the user from overtightening the fastener and potentially compressing the structures within the connection. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Pizzarusso as applied to claims 1, 8, 10, 14, 16-18  above, and further in view of Powers.
Re. Cls. 12-13, Yamamoto discloses that the upward facing surface of the upper portion is substantially covered with/comprises an adhesive for mounting to the object (3, Fig. 1) but does not disclose the adhesive is double sided tape.  Powers discloses a display assembly (Fig. 3) which includes an upward facing surface (top of 62 Fig. 3) that comprises and is substantially covered with an adhesive in the form of double sided tape (64, Fig. 3) for mounting to an object (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamamoto in view of Powers device to use double sided tape as disclosed by Powers since Powers states that such a modification provides an attachment which is normally covered with a protective sheet which is removed before mounting to an object (Col. 2 Line 67-Col. 3, Line 3).  Such a modification would provide a device that the adhesive is protected before being used which would reduce the tendency for the adhesive to weaken due to environmental conditions. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Pizzarusso as applied to claims 1, 8, 10, 14, 16-18  above, and further in view of Carpenter US 2245755 (hereinafter Carpenter).
Re. Cl. 15, the combination of Yamamoto in view of Pizzirusso does not disclose the display member is a jewel display member.  Carpenter discloses a display member (Fig. 1) which is in the form of a light but also includes a jewel display and is therefore a jewel display member (see 18-19, Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display member of Yamamoto to include the jewel display of Carpenter since Carpenter states that such a modification gives a visual indication that the lamp is energized and absent such indication provides indication that the lamp needs replacing (Col. 1, Lines 23-30).
Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strode US 6467918, Strode US 6811269, Verbeyst-Hayes US 2013/0189456 disclose other known decorative supporting devices which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632